Mercure, J. (dissenting).
On constraint of this Court’s decision in Matter of DiCaprio v Kosiur (42 AD3d 867 [2007]), we respectfully dissent. In our view, respondent New York State Committee of the Independence Party of New York (hereinafter the State Committee) cannot be faulted for relying on DiCaprio—as written—to conclude that the first exception in article VI (§ 2) of the Rules of the New York State Committee of the Independence Party applies here. In DiCaprio, this Court concluded that the first exception applies any time a public office “falls within” a county that has an Independence Party county committee and that committee has adopted applicable rules (Matter of DiCaprio v Kosiur, 42 AD3d at 869). That holding was not limited to situations in which the public office falls within multiple counties, only one of which has an organized committee. Indeed, the Court declined to so limit its interpretation of the first exception despite objections from the dissenters that the Court’s holding rendered the second exception superfluous, and that if two county committees nominated different candidates for the same office, “nothing would prevent either committee from arguing that the first exception applied” (id. at 871 [Mercure, J., dissenting]).
By its terms, DiCaprio indicates that the first exception applies when multiple county committees nominate different candidates, as is the case herein. In our view, the State Committee was therefore fully justified, as stated in their brief, in “believ[ing] that under DiCaprio . . . and its own rules . . . the weighted vote would win and there was no action necessary by the State Committee.” Furthermore, given the State Committee’s express reliance upon DiCaprio, it seems to us that “ ‘[sitare decisis is the preferred course because it promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process’ ” (People v Taylor, 9 NY3d 129, 148 [2007] [citation omitted]). Thus, while it is our view that the Court should have adopted in DiCaprio the limitation on the first exception that is set forth by the majority today, we cannot join in a decision that essentially disenfranchises the Independence Party due to the Party’s reliance upon a decision of this Court that was issued not seven months ago. Accordingly, we would modify the order of Supreme Court by reversing so much thereof as granted the petition in proceeding No. 2 and enjoined respondent New York State Board of Elections from placing Will Barclay’s name on the Independence Party line on the official ballot.
*958Malone Jr., J., concurs. Ordered that the order is affirmed, without costs.